374 F.2d 340
Harry R. GRAHAM, Appellant,v.Joseph G. JACOBS, Appellee.
No. 23487.
United States Court of Appeals Fifth Circuit.
March 22, 1967, Rehearing Denied May 8, 1967.

William B. Seidel, Fort Lauderdale, Fla., Henry R. Carr, Miami, Fla., for appellant.
Sam Spector, Asst. Atty. Gen., Earl Faircloth, Atty. Gen., Robert A. Chastain, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
The decision in this appeal is controlled by the views expressed in the related case of Felton v. Hodges, 5 Cir., 374 F.2d 337, decided this day.


2
The judgment is affirmed.